Citation Nr: 0903970	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for osteoporosis, to 
include as a result of exposure to herbicides.  

2.  Entitlement to service connection for rheumatoid 
arthritis, or degenerative joint disease of the lumbar spine, 
to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1963 
to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO denied 
service connection for osteoporosis and rheumatoid arthritis, 
to include degenerative joint disease of the lumbar spine.  
The veteran testified before an Acting Veterans Law Judge in 
July 2005.  A copy of the transcript is in the claims folder.  

The Board remanded this case in April 2006 and December 2007 
for further development.  Before the April 2006 Board remand, 
the Acting Veterans Law Judge who conducted the July 2005 
hearing ceased employment with the Board.  In response to an 
October 2007 letter notifying the veteran of this fact, the 
veteran indicated he did not want an additional hearing.  

The matter of service connection for lung disease was also 
remanded in December 2007.  An April 2008 rating action 
granted service connection for asthma and this was a 
substantial grant of the benefit sought.  That matter is no 
longer in appellate status.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2.  The preponderance of the evidence is against a finding 
that the veteran's osteoporosis is related to service, to 
include exposure to herbicides, or is related to his service-
connected osteoarthritis of the right shoulder.  

3.  The veteran does not have rheumatoid arthritis.  The 
preponderance of the evidence is against a finding that the 
veteran's degenerative joint disease of the lumbar spine is 
related to service, to include exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Osteoporosis was not incurred in or aggravated by service 
nor is it proximately due to, or the result of, the veteran's 
service-connected osteoarthritis of the right shoulder.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2008).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).  

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In the Board's December 2007 remand, the RO was directed to 
notify the veteran and his representative of the amendment to 
38 C.F.R. § 3.310 (effective October 10, 2006) for the 
purpose of implementing the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a non service-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  

In letters dated in December 2000, January 2002, and March 
2008, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  The RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
January 2002 letter informed the veteran about his claims 
involving herbicide exposure.  The March 2008 letter informed 
the veteran of the process by which initial disability 
ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
March 2008 letter also informed the veteran of the amendment 
to 38 C.F.R. § 3.310 as directed by the Board's December 2007 
remand.  The Board finds the duty to notify has been 
fulfilled.  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the service 
connection claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He was given VA 
examinations in August 2006 and April 2008.  

II.  Legal Criteria 

	A.  In General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2008).

	B.  Secondary Service Connection

Regulations provide that service connection is warranted for 
a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2008).  Any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

	C.  Exposure to Herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  Id.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  

III.  Analysis

The fact that the veteran had Vietnam service is undisputed, 
as his service personnel records show that he served in the 
Republic of Vietnam from February 1968 to February 1969.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  

A.  Service connection for osteoporosis

The veteran stated in his September 2003 substantive appeal 
that he did not know when he got osteoporosis, but he 
suspected it was related to service and possibly to his 
exposure to herbicides in Vietnam.  At the veteran's Board 
hearing in July 2005, the veteran's representative stated 
that the veteran had been taking a "hydrocortisone type 
medication" to treat his service-connected osteoarthritis of 
the right shoulder that could possibly lead to osteoporosis.  
(Transcript, p 23.)  

Service treatment records are negative for osteoporosis.  

An April 2001 VA X-ray shows an impression of osteopenia and 
"question of mild canal stenosis" in the lower spine 
region.  A VA medical record from the same month shows the 
veteran was mailed a letter stating that his X-ray report was 
reviewed by the doctor and showed thinning of the bones and 
osteoporosis.  An August 2001 VA medical record discussed a 
calcium supplement for the veteran's osteopenia.  

An August 2006 VA examination report shows the VA examiner's 
opinion that the veteran's osteoporosis was not caused by or 
is a result of the veteran's military service.  The report 
states that the veteran's claims file was reviewed.  The 
examiner stated that the veteran's age, weight, genetics, and 
tobacco abuse led to the onset of mild osteoporosis.  

An April 2008 VA examination report reflects that the veteran 
reported and documentation in the claims file provided that 
Depo-Medrol was used intramuscularly in 1968 and that a 
steroid was used in May 1969.  The examiner determined that 
hydrocortisone was used.  The veteran reported two 
injections, one in the right elbow joint in Ft. Smith three 
years prior and one a year prior at a VA medical center.  The 
examiner also noticed private medical records showed a 
prescription for prednisone.  

The examiner found it significant that the veteran had been 
diagnosed with hypogonadism and had decreased levels of 
testosterone.  In November 2002 and December 2003 the veteran 
was found to have decreased levels of testosterone.  The 
veteran began receiving testosterone injections as early as 
February 2005.  The examiner stated "It is known that 
decreased testosterone levels in men strongly contribute to 
osteoporosis."  

Also significant was the veteran's 70 plus pack per year 
history of smoking tobacco.  The examiner stated: "Tobacco 
use is also strongly associated with osteoporosis."  

The examiner opined it is less likely than not that the 
veteran's osteoporosis was either caused by or aggravated by 
treatment for his service connected osteoarthritis of the 
right shoulder.  Reasoning supporting this opinion included 
the fact that although the veteran received steroid 
treatment, he did not receive them frequently.  The examiner 
stated: "While the record shows that the veteran definitely 
received several injections of steroids into his joints and 
at least a few steroid tapers, meaning two weeks or less of 
steroids, it does not support a contention that he received 
chronic steroid therapy such that it would cause 
osteoporosis."  The examiner noted that osteoporosis is a 
risk with the use chronic daily oral glucocorticoids.  This 
is generally considered to be greater than or equal to 5 mg 
per day or higher for greater than or equal to 3 months.  

Given the April 2008 examiner's well-reasoned opinion, the 
Board does not find that the veteran's osteoporosis was 
caused by treatment for his service-connected osteoarthritis 
of the right shoulder.  The veteran was not diagnosed with 
osteoporosis until many years after service and the examiner 
intimated that the veteran's osteoporosis is more likely 
linked to his testosterone deficiency and past history of 
tobacco use.  

Service connection for osteoporosis is also not warranted on 
a presumptive basis, as secondary to in-service herbicide 
exposure.  As stated above, both the August 2006 and April 
2008 VA examiners attribute other factors to the cause of the 
veteran's osteoporosis: age, weight, genetics, tobacco use, 
and low testosterone.  The Board notes that osteoporosis is 
not a disability recognized by the Secretary as warranting a 
presumption of service connection.  38 C.F.R. § 3.309.  Given 
the foregoing, there is no competent evidence linking 
osteoporosis to the veteran's active duty and it had its 
onset many years after service, with no showing of continuity 
of symptoms since service.  There is no basis to relate 
osteoporosis to service.  

The objective evidence shows that osteoporosis was not 
manifested during service, or for many years thereafter, and 
there is no competent evidence linking the veteran's 
osteoporosis to his military service, to include herbicide 
exposure therein.  The benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, in this case, the 
preponderance of the evidence is against a finding of service 
connection for osteoporosis.  The benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

B.  Service connection for rheumatoid arthritis, or 
degenerative joint disease of the lumbar spine

In the veteran's September 2003 substantive appeal, he stated 
that his doctor told him that he had arthritis in his right 
shoulder and that it could spread through all the joints in 
his body.  At the July 2005 Board hearing, the veteran stated 
he did not have specific joints where rheumatoid arthritis is 
diagnosed, but that it was "all over."  (Transcript, p 33.)

The veteran's October 1963 enlistment examination noted he 
had experienced "trauma to back, no effects" in 1951.  It 
was noted that the veteran wore a back brace for a period, 
and was considered fit for service.  An April 1972 service 
treatment record shows the veteran reported a backache.  The 
veteran's separation examination was negative for back 
problems.  

An April 1996 private medical record showed the veteran was 
complaining of low back pain and showed an assessment of 
"lumbosacral strain vs. degenerative arthritis."  
Chiropractic manipulation was recommended.  

December 2000 VA medical records show the veteran reported a 
history of degenerative joint disease.  An April 2001 VA 
medical record characterized the veteran as having "a known 
history of some degenerative joint disease of his lumbosacral 
spine."  

A February 2003 private X-ray showed an impression of early 
degenerative changes of the thoracic spine with no acute 
osseous abnormalities.  A June 2003 computed tomography (CT 
scan) of the lumbar spine showed a normal image of the lumbar 
spine.  A June 2003 VA medical record notes under the 
physical examination of the back, joints and extremities 
"confirm some degenerative disease change findings along 
with decreased range of motion and crepitus."

In a February 2004 VA medical record, the veteran complained 
of his osteoarthritis (affecting the back and hip region) and 
range of motion therapy was advised.  

An April 2005 VA medical record shows the veteran reported to 
clinicians that he had joint pain secondary to rheumatoid 
arthritis.  No diagnosis of rheumatoid arthritis was 
provided.  

An August 2006 VA examination report discussed X-rays of the 
hips, pelvis, and knees.  All were normal, except for some 
congenital dislocation of the knees.  The veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  The report stated that the veteran had minimal 
degenerative joint disease consistent with age.  This report 
did not discuss rheumatoid arthritis.  

An April 2008 VA examination report found that the veteran 
did not have rheumatoid arthritis.  The examiner stated that 
the veteran did suffer from osteoarthritis or degenerative 
joint disease.  The examiner referred to testing done 
(erythorocyte sedimentation rate) in September 2005 and in 
April 2008 which showed the veteran did not have rheumatoid 
arthritis.  The examiner explained that rheumatoid arthritis 
is a systemic disease characterized by synovial inflammation 
of the joints and commonly involves multiple organ systems.  
"The veteran's X-rays do not show synovial fluid 
destruction.  His lab values, which are normal, do not 
support a diagnosis of systemic inflammation."  

A clear preponderance of the medical evidence of record shows 
that the veteran does not have rheumatoid arthritis.  
Although the veteran has stated that he believed he had 
rheumatoid arthritis, his opinions as to medical matters are 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical evidence of record does show that the veteran has 
been diagnosed with degenerative joint disease, but this 
occurred at least twenty years after he separated from 
service.  There is no objective evidence associating the 
veteran's degenerative joint disease with service.  The 
August 2006 VA examination report attributed the veteran's 
degenerative joint disease to aging.  

The veteran alternatively asserts that his degenerative joint 
disease is due to in-service herbicide exposure.  Although 
the veteran is entitled to a presumption of exposure to 
herbicide agents, degenerative joint disease is not a 
disability recognized by the Secretary as warranting a 
presumption of service connection.  38 C.F.R. § 3.309(e).  No 
evidence has been shown to link the veteran's degenerative 
joint disease to herbicides.  Accordingly, presumptive 
service connection is not warranted based on exposure to 
herbicides.  

The objective evidence shows that degenerative joint disease 
was not manifested during service, or for many years 
thereafter, and there is no competent evidence linking the 
veteran's degenerative joint disease to his military service, 
to include herbicide exposure therein.  The evidence also 
shows that the veteran does not have rheumatoid arthritis.  
The benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, in this case, the preponderance of the evidence is 
against a finding of service connection for rheumatoid 
arthritis, or degenerative joint disease, and the benefit of 
the doubt doctrine is not for application in this case.  See 
Gilbert, supra.  


ORDER

Service connection for osteoporosis, to include as a result 
of exposure to herbicides and to include as secondary to 
service-connected osteoarthritis of the right shoulder, is 
denied.  

Service connection for rheumatoid arthritis, or degenerative 
joint disease of the lumbar spine, to include as a result of 
exposure to herbicides, is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


